Citation Nr: 0201353	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  94-32 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease with sliding hiatal hernia, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a low back 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from January to July 1991.

By a decision entered in April 1994, the RO, among other 
things, denied the veteran's claim for service connection for 
a low back disorder.  The veteran perfected an appeal of that 
decision to the Board of Veterans' Appeals (Board), and the 
Board remanded the matter to the RO for additional 
development in January 1997.

In October 1997, while the case was in remand status, the RO 
entered a decision denying the veteran's claim for a rating 
in excess of 10 percent for service-connected duodenal ulcer 
disease with sliding hiatal hernia.  The veteran perfected an 
appeal of that decision as well, and the RO confirmed and 
continued its prior denial of service connection for a low 
back disorder by a supplemental statement of the case (SSOC) 
issued in March 1998.  The veteran had a hearing on both 
issues before the undersigned member of the Board in June 
2000, and the RO returned the claims file to the Board in 
December 2001.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer disease with sliding hiatal 
hernia is characterized by moderate symptoms that recur more 
than twice yearly; his condition is not shown to be 
manifested by dysphagia, material weight loss, hematemesis, 
melena, anemia, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, and the condition is not shown to be productive 
of considerable or severe impairment of health.

2.  The veteran had a low back disorder prior to his period 
of active military duty in 1991; the disorder did not undergo 
a permanent or chronic increase in severity during active 
duty and is otherwise unrelated to his active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but not in excess 
thereof, for duodenal ulcer disease with sliding hiatal 
hernia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114 
(Diagnostic Codes 7305, 7346) (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

2.  A back disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Duodenal Ulcer/Hiatal Hernia

When the veteran underwent examination in the Army National 
Guard in June 1988, he denied having any history of stomach, 
liver, or intestinal trouble.

The veteran entered onto active duty in January 1991.  When 
he was examined in March 1991, he denied any history of 
stomach, liver, or intestinal trouble.  In July 1991, a few 
weeks before he left active service, he checked "YES" on a 
form entitled "Southwest Asia Demobilization/Redeployment 
Medical Evaluations," in response to the question, "Do you 
have stomach or belly pain, nausea, diarrhea, or bloody bowel 
movement?"

In December 1991, the veteran underwent gastroscopy at the 
Instituto de Endoscopia Digestiva del Sur.  His esophagus was 
found to have normal mucosa with no varices or hiatal hernia 
noted.  His stomach was also found to have normal mucosa with 
no ulceration, masses, or polyps seen, and normal 
peristalsis.  His duodenal bulb was found to be deformed, 
erythematous, and edematous with one active ulcer crater.  
The diagnostic assessment was that he had a duodenal ulcer.

Later that same month, the veteran was seen at a VA facility.  
It was noted that he had had a history of duodenal ulcer 
disease for about three weeks.

When the veteran underwent periodic examination in the Army 
National Guard in September 1992, he reported a history of 
stomach, liver, or intestinal trouble.  On physical 
examination, his abdomen and viscera were found to be normal.

In November 1992, the veteran presented for VA treatment with 
complaints of a history of stomach discomfort for 10 months.  
The diagnostic assessment was that he had chronic gastritis.

In March 1993, the veteran presented for VA treatment with 
complaints of chronic hyperacidity and a history of peptic 
ulcer disease.  The diagnostic assessment was that he had 
peptic ulcer disease by history.  That same assessment was 
also recorded in an April 1993 VA treatment record.

When the veteran was examined for VA compensation purposes in 
May 1993, he reported a history of duodenal ulcer disease.  
He said that he had presented for treatment a little more 
than a year earlier with nausea, vomiting, and a short 
history of heartburn, epigastric burning, and discomfort that 
was worse on an empty stomach.  It was noted that a 
gastrointestinal (GI) series and endoscopy had revealed a 
duodenal ulcer, and that he had been started on therapy.  It 
was further noted that his weight had been stable and that 
there was no history of abnormal appetite, hepatitis, 
diarrhea, constipation, hematemesis, melena, periodic 
vomiting, or upper or lower GI bleeding.  On physical 
examination, there was some epigastric tenderness, but no 
rebound, visceromegaly, or masses.  Peristalsis and stools 
were normal.  He was not anemic.  Current weight was recorded 
as 160 pounds, with maximum weight during the year prior to 
the examination being reported as 160 +/- 5 pounds.  An upper 
GI series revealed a small sliding hiatal hernia without 
evidence of associated gastroesophageal reflux and a mild 
antral prolapse into the base of the duodenal bulb without 
gross evidence of ulceration or deformity.  The diagnostic 
assessment was that the he had a mild sliding hiatal hernia, 
prolapse of antral mucous in into the base of the duodenal 
bulb, and a history of duodenal ulcer.

A VA Nutritional Assessment, dated in February 1994, shows 
that the veteran was on a regular diet and that he had a good 
appetite, followed a three-meal pattern daily, and had no 
problems with eating or elimination.  It was noted that his 
present weight was 73 kilograms (kg), that usual weight was 
72.7 kg, and that his ideal weight was 77 kg.  His 
nutritional status was normal.  Due to elevated cholesterol 
levels and his history of duodenal ulcer, it was recommended 
that he be on a low-fat, low-cholesterol diet that was free 
of irritants.

On follow-up in April 1994, it was noted that the veteran had 
lost one pound of body weight, but that he was still close to 
his usual body weight.  He stated that he had a good 
appetite, that he ate three meals daily, and that he was 
following his diet the best he could.  He denied any 
gastrointestinal disturbances.  The examiner indicated that 
no gastrointestinal disturbances were identified that might 
interfere with the veteran's food intake, and that he should 
stay on the same diet.

In May 1994, the veteran presented for VA treatment with 
complaints of chest pain.  On physical examination, his 
thorax was tender to palpation.  The diagnostic assessment 
was that he had costochondritis.

In August 1994, the veteran once again presented for VA 
treatment with complaints of chest pain.  He complained of 
having shortness of breath at times and reported a history of 
hiatal hernia.  The diagnostic assessment was 
gastroesophageal reflux/peptic ulcer disease.

In an August 1994 letter, one of the veteran's private 
physicians, Rafael M. Guevara, M.D., reported that the 
veteran had been a patient of that office since December 
1991.  Dr. Guevara indicated that the veteran had been 
complaining of epigastric pain on that occasion, and that a 
gastroscopy was performed that revealed a duodenal ulcer.  
Dr. Guevara also indicated that the veteran had been 
scheduled for another appointment in two weeks, but that he 
did not return until November 1992, when he was seen for a 
sore throat and hoarseness.

When the veteran was examined for VA compensation purposes in 
September and October 1994, he complained of epigastric 
burning pain, heartburn, nausea, occasional vomiting, and 
bloating.  It was noted that his weight was stable and that 
his appetite was normal.  On physical examination, he had a 
tender epigastrium with no rebounds.  His abdomen was soft 
and depressible, there was no visceromegaly, and there were 
no palpable masses.  Peristalsis and stools were normal.  His 
weight was recorded as 165, and his weight for the last year 
was also noted to be 165.  It was noted that there was a 
history of frequent vomiting, but that he was not anemic and 
did not have recurrent hematemesis or melena.  It was also 
noted that there was pain usually in the epigastrium.  An 
upper GI series was unremarkable except for a small sliding 
hiatal hernia without evidence of gastroesophageal reflux.  
The diagnostic assessment was that he had a duodenal ulcer 
and a hiatal hernia with no reflux.

When the veteran underwent periodic examination in the Army 
National Guard in September 1994, his abdomen and viscera 
were noted to be normal.  VA treatment records, dated from 
December 1994 to April 1995, show that he received medication 
for what was described as gastroesophageal reflux and/or 
peptic ulcer disease.

When the veteran was seen at VA for treatment in June 1995, 
it was noted that he had gastrointestinal discomfort, and 
that a gall bladder series (GBS) should be performed.  In 
September 1995, it was noted that a GBS showed poor 
stimulation of the gall bladder.  The diagnostic assessment 
was that he had a hypokinetic gall bladder.

In February 1997, the veteran presented at a VA facility for 
re-evaluation and medication for a history of peptic ulcer 
disease.  In April 1997, a diagnosis of peptic ulcer disease 
was recorded.  It was noted that the veteran was doing well.  
Subsequently, in June 1997, he presented with a two-month 
history of nausea and discomfort after eating.  It was again 
noted that he had chronic peptic ulcer disease.

When the veteran was examined for VA compensation purposes in 
September 1997, he reported that he had been given Motrin for 
back pain in 1991, during service in the Persian Gulf.  He 
indicated that, after a short time on Motrin, he began having 
heartburn, epigastric burning pain, nausea, and vomiting.  He 
indicated that those symptoms had continued to the present 
time, even without use of Motrin.  The examiner noted that 
the veteran's appetite was good and that there was no history 
of upper GI bleeding.  The examiner also noted that past 
endoscopy had revealed a duodenal ulcer, and that a later GI 
series at VA, while failing to confirm the ulcer, had shown a 
small hiatal hernia with no reflux.  He further indicated 
that a GI series in December 1994 had again revealed a small 
hiatal hernia, and that a sonogram in August 1995 revealed 
the absence of cholelithiasis.   On physical examination, the 
veteran's abdomen was soft and depressible.  His epigastrium 
was tender.  He had normal peristalsis and stools, and no 
visceromegaly.  His weight was 172 pounds, unchanged from 
last year, and he was not anemic.  There was no recurrent 
vomiting, no recurrent hematemesis, and no melena.  A new 
upper GI series revealed a sliding hiatal hernia, free 
gastroesophageal reflux, and duodenitis.  The diagnostic 
assessment was that he had a hiatal hernia, gastroesophageal 
reflux, and duodenitis.

When the veteran was examined for VA compensation purposes in 
October 1999, he complained of nausea.  He denied 
hematemesis, melena, diarrhea, constipation, and vomiting.  
It was noted that there was no history of circulatory 
disturbances after meals or hypoglycemic reactions and no 
history of weight changes.  On physical examination, he 
weighed 167 pounds and appeared well-nourished and well-
developed.  Bowel sounds were present and his abdomen was 
soft and depressible without hepatomegaly.  There was no 
edema, no cyanosis, and no signs of anemia.  Upper GI series 
revealed no signs of a sliding hiatal hernia or 
gastroesophageal reflux.  The duodenal bulb was deformed and 
there was evidence of irregularity and irritability of the 
second portion of the duodenum.  The final diagnostic 
assessment was that he had a chronic duodenal ulcer, a hiatal 
hernia, and duodenitis.

During a Board hearing held at the RO in June 2000, the 
veteran testified that he developed an ulcer as a result of 
taking Motrin for back pain during service.  He indicated 
that he was on a diet as a result of the ulcer, and said 
that, although he had gone to a private physician once, he 
received all of his other treatment from VA.  He indicated 
that he had had his prescriptions refilled twice since 
January 2000.  He testified that he would lose weight on 
occasion, but then would gain it back again.  He denied 
having been treated for anemia, and said that he had missed 
about three days of work during the year due to his ulcer.

B.  Low Back

A treatment record from a Dr. Monasterio shows that the 
veteran presented for treatment in June 1986 with complaints 
of an eight-year history of chronic low back pain.  The 
veteran indicated that the pain was located at the sacroiliac 
joints.  Physical examination revealed negative straight leg 
raising and no evidence of muscle spasm.  He was 
neurologically intact, and X-rays of the pelvis were normal.

When the veteran underwent examination in Army National Guard 
in June 1988, he denied having a history of recurrent back 
pain.  On physical examination, his spine was found to be 
normal.

The veteran entered onto active duty in January 1991.  In 
February 1991, he presented for treatment with complaints of 
muscle pain in the lower back of undetermined cause.  The 
diagnostic assessment was that he had mild muscle strain.  
When he underwent periodic examination in March 1991, he 
reported a history of recurrent back pain.  He stated that he 
was "[i]n good health except for my back."  On physical 
examination, his spine was noted to be normal.

During active service in April 1991, the veteran presented 
for treatment with complaints of bilateral low back pain for 
two days, after lifting weights.  He indicated that the pain 
originated in his lower back and radiated around his hips to 
his lower abdomen.  He denied any radiating pain to his legs.  
On physical examination, he had bilateral lower back 
paraspinal tenderness.  There was no spinal column 
tenderness, and strength was 5/5 and symmetrical.  The 
diagnostic assessment was that he had low back strain.  He 
was placed on restricted activity for two weeks.

Later that same month, the veteran presented for follow-up of 
his back problems.  He reported that he wore a pistol belt at 
work and that he had noticed that the belt caused pain and 
irritation in his low back and radiated down his right leg.  
On physical examination, his gait was normal and he was 
neurologically intact.  Back exercises were recommended, and 
he was placed on profile for the pistol belt.

The veteran's period of active military duty ended in July 
1991.  VA treatment records show that he was thereafter seen 
on several occasions between August 1991 and April 1993 with 
complaints of low back pain.  Diagnostic assessments included 
chronic low back pain, lumbosacral pain, low back sprain, 
circumferential bulging disc at L4-L5, and herniated nucleus 
pulposus at L4-L5 and L5-S1.

When the veteran underwent periodic examination in the Army 
National Guard in September 1992, he reported a history of 
recurrent back pain.  On physical examination, his spine was 
noted to be normal.

A treatment record from Dr. Monasterio, dated in November 
1992, shows that the veteran was diagnosed with degenerative 
joint disease at L5-S1.  It was noted that there was a 
decrease in the height of the disc and small spurs.

When the veteran was examined for VA compensation purposes in 
May 1993, he complained of morning stiffness and persistent 
low back pain radiating to his left lower extremity and 
suprapubic area and exacerbated with prolonged sitting and 
changing body position.  He reported that he had had back 
pain in service, while participating in Operation Desert 
Storm, and indicated that the pain had continued since that 
time.  He also indicated that he had more recently been 
diagnosed with discogenic disease.  On physical examination, 
it was noted that there was some straightening of the 
lordotic curve, pain to pressure over the lumbar 
paravertebral muscles with evidence of moderate spasms, and 
painful movement.  The diagnostic assessment was that he had 
lumbar paravertebral myositis with spondylitic changes and 
discogenic disease at L4-L5 and L5-S1.

VA treatment records dated from June 1993 to August 1994 show 
that the veteran presented for treatment on several occasions 
with complaints of recurrent low back pain.  Diagnostic 
assessments included symptomatic herniated nucleus pulposus 
at L5-S1, right S1 radiculopathy, lumbosacral sprain, and low 
back pain.

When the veteran was examined for VA compensation purposes in 
September 1994, he complained of low back pain radiating to 
the left buttock with occasional weakness of both legs.  He 
also complained of leg cramps.  It was noted that a computed 
axial tomography (CAT) scan of the lumbosacral spine had been 
done in January 1993, revealing a circumferential bulging 
disc at L4-L5 and a degenerated disc at L5-S1 with vacuum 
phenomenon and central midline protrusion.  It was also noted 
that there were degenerative changes of the apophyseal joints 
at L5-S1.  On physical examination, there was tenderness to 
palpation of the lumbosacral paravertebral muscles, objective 
pain on motion, atrophy of the left gastrocnemius muscle, 
hyperesthesia to pinprick on the left S1 dermatome of the 
foot, and positive straight leg raising on the left.  The 
diagnostic assessment was that he had a bulging disc at L4-
L5, a herniated nucleus pulposus and degenerative changes of 
the apophyseal joints at L5-S1 by CAT scan, and clinical S1 
radiculopathy.

The veteran underwent a periodic examination in the Army 
National Guard later in September 1994.  On that examination, 
his spine was noted to be normal.  VA treatment records dated 
from November 1994 to September 1997 show that he received 
continuing treatment and medication for low back pain.

When the veteran was examined for VA compensation purposes in 
November 1997, he reported that he had been suffering from 
muscle spasms prior to his period of active duty in the 
Persian Gulf.  He said that he had lifted objects during 
active service, that he had started having locking of the 
back at that time, and that he went to sick call and was 
treated with Motrin.  His complaints at the time of 
examination included mild low back pain with radiation to the 
mid-back associated with occasional radiation to the left 
buttock and cramps in the left leg when crossing his legs.  
Physical examination revealed mild painful motion, severe 
muscle spasm, weakness of the left ankle dorsiflexor muscles, 
and a left extensor hallucis longus with muscle strength 
graded 3.5/5.  The diagnostic assessment that he had a 
bulging disc at L4-L5 and herniated nucleus pulposus at L5-S1 
by CAT scan, and lumbar paravertebral myositis.  After 
reviewing the claims file, the examiner opined that the 
veteran's back disability existed prior to service; that his 
condition in service was acute and transitory; that there was 
no objective evidence of worsening of the condition during 
service; that the pre-existing condition was not aggravated 
by service; and that his current condition was due to the 
natural process of aging of a pre-existing back condition and 
was by no means related to active service.

During a Board hearing held at the RO in June 2000, the 
veteran described the back problems he had had during active 
service.  He likened the condition to being "paralyzed."  
He said that when he returned to Puerto Rico five months 
later, after his release from active duty, he was told that 
he had a damaged disc.  He testified that he had never been 
hospitalized for the difficulties with his back, and denied 
having surgery.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the veteran's appeal of these 
claims was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001)).  
Thereafter, on August 29, 2001, VA promulgated regulations to 
implement the new law.  See Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  With the exception of the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the VCAA and associated regulations are 
applicable to all claims filed on or after November 9, 2000, 
or filed before November 9, 2000 and not yet final as of that 
date.  See VCAA § 7(a), reprinted in 38 U.S.C.A. § 5107 (West 
Supp. 2001) (Historical and Statutory Notes, Effective and 
Applicability Provisions); 66 Fed. Reg. 45,620 (Aug. 29, 
2001); VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 (June 21, 
2001).

Prior to enactment of the VCAA, VA had an obligation to 
notify a claimant of the evidence necessary to complete an 
application for benefits if the claimant's application was 
incomplete.  See 38 U.S.C.A. § 5103 (West 1991).  If the 
claimant had a hearing, VA had an obligation to fully explain 
the issues and suggest the submission of evidence that the 
claimant may have overlooked that would be advantageous to 
his position.  See 38 C.F.R. § 3.103(c) (2000).  In addition, 
if the veteran submitted a well-grounded claim for benefits, 
VA had a duty to assist the claimant in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998).
 
Under the new law and regulations, VA is required to notify a 
claimant and the claimant's representative, if any, of the 
information necessary to complete his application if his 
application is incomplete.  38 U.S.C.A. § 5102(b) (West Supp. 
2001).  Moreover, irrespective of whether the claimant has 
had a hearing, VA is required to notify the claimant and the 
claimant's representative, if any, of any information or 
evidence necessary to substantiate his claim for VA benefits.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA is also required to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
the claim-even if the claim would not have been well 
grounded under prior law-unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  As part of the assistance required by 
the new law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  VA is also required to afford a 
claimant a medical examination and/or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the controlling law changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

Here, neither Congress nor the VA Secretary has required that 
the new law and regulations be given only prospective effect.  
Indeed, as noted above, with the exception of the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which 
are applicable here), the provisions of the VCAA and 
associated regulations have been made applicable to all 
claims filed on or after November 9, 2000, or filed before 
November 9, 2000 and not yet final as of that date.  
Accordingly, because the veteran's claims were filed before 
November 9, 2000, and because an appeal of those claims was 
pending on that date, the veteran is entitled to have his 
claims adjudicated under the more favorable of the old and 
new provisions.

Turning to the question of which of those provisions is more 
favorable, the Board finds that the new law and regulations 
are somewhat more favorable to the veteran than the old.  
Some of the new provisions provide little or no additional 
benefit to the veteran.  For example, because he had a 
hearing in connection with his claims for benefits, VA's 
obligation to notify him of the evidence needed to 
substantiate his claim is quite similar under both versions 
of the law.  In addition, because his claims are well 
grounded as defined by prior law, VA would have a duty to 
assist him in obtaining evidence, examinations, and/or 
medical opinions in connection with his claims irrespective 
of which version of the law was applied.  Nevertheless, the 
new law does contain some additional safeguards not provided 
for under former law.  For instance, in obtaining records not 
in the custody of a Federal department or agency, VA is 
required under the new law to make more than one request for 
such records if the initial request is unsuccessful, unless 
the response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)).  
In addition, if VA is unable to obtain Federal or non-Federal 
records, VA is required under the new law to provide notice 
to the veteran containing the identity of the records VA was 
unable to obtain; an explanation of the efforts VA made to 
obtain the records; a description of any further action VA 
will take regarding the claim, including notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain; and 
notice that the claimant is ultimately responsible for 
providing the evidence.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).  These, 
and other, procedural safeguards are more particularized 
under the new law as compared to the old, and in that respect 
the new law is more favorable.  Consequently, the veteran is 
entitled to have his claim considered under the new law.

In this regard, the Board notes that the RO has not yet 
considered the veteran's claims in the context of the VCAA.  
Consequently, the Board must consider whether the veteran 
would be prejudiced by the Board's proceeding to a final 
adjudication of his claims without first remanding them to 
the RO for further action.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(Nov. 3, 1992).  Under the particular circumstances here 
presented, the Board finds that, although the RO has not had 
the benefit of the explicit provisions of the VCAA, the 
requirements of the VCAA and associated regulations have been 
satisfied.

First, the Board finds that the veteran has been adequately 
notified of the information and evidence necessary to 
substantiate his claims.  In May 1993, he was informed that 
he should provide certain information in support of his claim 
for service connection, to include statements from doctors or 
other persons who treated or observed him after his discharge 
from service.  In August 1994, he was issued a statement of 
the case (SOC) that set out the laws and regulations 
pertaining to service connection and explained why the RO 
found that service connection for his low back disorder was 
not warranted.  Similarly, in March 1998 he was issued an SOC 
that set out the criteria for a higher rating for his 
service-connected duodenal ulcer disease with hiatal hernia 
and explained why the RO found that those criteria had not 
been satisfied.  He was also issued SSOCs containing further 
information on his claims in July 1995, January 1996, March 
1998, and April 2000.  In addition, the Board issued a remand 
in January 1997 which, in essence, informed him that the 
outcome of his service connection claim might depend on a 
medical assessment of the progression of his low back 
disorder prior to, during, and subsequent to service.  
Consequently, in light of the many forms of notice provided 
the veteran at various stages of this appeal, the Board is 
satisfied that VA has no further duty to inform him of the 
information and evidence necessary to substantiate his 
claims.

The Board is also satisfied that VA has fulfilled its duty to 
assist the veteran under the VCAA.  The service connection 
claim was previously remanded to the RO for further 
development.  The evidence of record includes the veteran's 
medical records from his Army National Guard unit; numerous 
records of VA treatment; and records from the veteran's 
private physicians, Drs. Monasterio and Guevara.  The 
veteran's low back and/or GI system has been examined by VA 
on several occasions, including on examinations in May 1993, 
September and October 1994, September and November 1997, and 
October 1999, and a medical opinion has been obtained as to 
the onset and progression of his low back disorder.  He has 
also been given the opportunity to testify in support of his 
appeal.  Moreover, when the RO wrote him in February and 
April 1997 and asked him to provide additional information as 
to any further treatment he may have received, he did not 
respond.  Under the circumstances, therefore, the Board finds 
that the duty to assist has been fulfilled.

Inasmuch as the requirements of the VCAA and associated 
regulations have been satisfied, the veteran will not be 
prejudiced by the Board's consideration of the merits of his 
claims, without first remanding them to the RO.  Indeed, a 
remand at this point would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  See also Wensch v. Principi, No. 99-2210 (U.S. 
Vet. App. Dec. 20, 2001) (the VCAA does not apply in cases 
where there is extensive factual development which indicates 
that there is no reasonable possibility that further 
assistance would aid the appellant in substantiating his 
claim).  The Board will therefore proceed to a consideration 
of the merits of this appeal.

B.  Duodenal Ulcer/Hiatal Hernia

The veteran contends that the 10 percent evaluation currently 
assigned for service-connected duodenal ulcer disease with 
sliding hiatal hernia does not adequately reflect the 
severity of his disability.  The medical evidence shows that 
his complaints include heartburn, nausea, vomiting, chest 
pain, and discomfort after eating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Duodenal ulcers are evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7305 (2001).  
A mild ulcer, manifested by recurring symptoms once or twice 
yearly, warrants a 10 percent evaluation.  A moderate ulcer, 
manifested by recurring episodes of severe symptoms two or 
three times per year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  A 40 percent rating is warranted where the ulcer is 
moderately severe and characterized by recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or by impairment of health 
manifested by anemia and weight loss.  The highest available 
schedular evaluation, 60 percent, is warranted where the 
ulcer is severe, only partially relieved by standard therapy, 
characterized by periodic vomiting, recurrent hematemesis, or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).  If 
the condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted.  A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity.  Id.

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that the evidence supports 
the assignment of a 20 percent evaluation for the veteran's 
service-connected duodenal ulcer disease with sliding hiatal 
hernia.  The medical evidence shows that he has been found to 
have had an objectively tender epigastrium on several 
occasions since 1993, and that free gastroesophageal reflux 
was demonstrated on an upper GI series in 1997.  That series 
also demonstrated the presence of a sliding hiatal hernia and 
duodenitis, and a subsequent upper GI series in 1999 revealed 
irregularity and irritability of the second portion of the 
duodenum.  Under the circumstances, given the objective 
findings, the Board finds credible the veteran's subjective 
complaints of symptoms.  The Board is also satisfied that his 
complex of symptoms-which, as noted above, includes 
heartburn, nausea, vomiting, chest pain, and discomfort after 
eating, as well as a tender epigastrium and occasional 
gastroesophageal reflux-can properly be described as 
productive of  "moderate" disability.  Consequently, 
because it appears from the record that he experiences these 
symptoms more than once or twice yearly, and resolving 
reasonable doubt in his favor, see 38 C.F.R. § 4.3 (2001), 
the Board finds that his disability picture most closely 
approximates the criteria required for a 20 percent rating 
under Diagnostic Code 7305.  A 20 percent rating is therefore 
granted.

A rating in excess of 20 percent is not warranted, however.  
The veteran's condition is not shown to be manifested by 
dysphagia, material weight loss, hematemesis, melena, or 
anemia.  Neither does the record contain any suggestion that 
he suffers recurrent incapacitating episodes of symptoms 
averaging 10 days or more in duration at least four or more 
times a year.  Moreover, given that the recent medical 
reports of record show that his appetite is good, that his 
weight is stable, and that he appears well-nourished and 
well-developed, it is the Board's opinion that his disability 
cannot properly be characterized as being productive of 
considerable or severe impairment of health.  Accordingly, a 
higher rating under Diagnostic Code 7305 or 7346 is not 
warranted.

C.  Low Back

The veteran contends that he should be granted service 
connection for a low back disorder.  He acknowledges that he 
had low back problems prior to entering onto active duty in 
1991, but maintains that his pre-existing problems were 
aggravated by active service.  He says that his disability 
became worse during his period of active duty such that he 
required treatment and medication, and he points out that a 
herniated disc was first found after that in-service period 
of worsening.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants (including those who served 
during peacetime after December 1946) are presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  Only such conditions as are 
recorded in enlistment examination reports are to be 
considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (2001).  That presumption can be 
rebutted only by clear and unmistakable evidence 
demonstrating that the increase in severity was due to the 
natural progress of the disorder.  38 C.F.R. § 3.306(b); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  If there is 
no increase in the pre-existing disability during service, 
however, the presumption of aggravation does not apply.  See, 
e.g., Davis v. Principi, No. 01-7029 (Fed. Cir. Jan. 11, 
2002) (holding that the presumption of aggravation applies to 
non-combat veterans only if there is an overall increase in 
severity of a disability during service, as opposed to 
temporary flare-ups or a passing change in symptoms); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) ("temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened").

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disorder.  The record does not show 
that he was examined at the time of his entry onto active 
duty in January 1991.  Accordingly, it is unclear whether and 
to what extent the presumption of soundness applies.  
However, even assuming that the presumption applies, the 
Board is satisfied that the evidence in this case, including 
the 1986 report from Dr. Monasterio and the opinion offered 
by the VA examiner in November 1997, clearly and unmistakably 
demonstrates that the veteran had a low back disorder prior 
to service.  The presumption of soundness is therefore 
rebutted.  Turning to the question of whether the pre-
existing disability underwent an increase in severity during 
service, the Board notes that the only medical opinion of 
record that speaks to that question is the one produced by 
the VA physician who examined the veteran in November 1997.  
As noted above, that physician opined, based on a review of 
the record, that the veteran's back condition in service was 
acute and transitory, that there is no sufficient objective 
evidence of worsening in service, that his pre-existing 
disability was not aggravated by service, and that his 
current back disability is due to the natural process of 
aging of a pre-existing condition and is by no means related 
to active service.  This opinion is uncontradicted by any 
other medical opinions of record.  Accordingly, based on the 
available medical evidence, the Board finds that the veteran 
did not experience an overall (chronic or permanent) increase 
in disability during service, and that his present disability 
is otherwise unrelated to his period of active duty.  The 
presumption of aggravation is therefore inapplicable, and the 
claim must be denied.


ORDER

A 20 percent rating, but not higher, is granted for duodenal 
ulcer disease with sliding hiatal hernia, subject to the law 
and regulations governing the award of monetary benefits.

Service connection for a low back disorder is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

